Title: To John Adams from John Quincy Adams, 14 December 1818
From: Adams, John Quincy
To: Adams, John


				
					My dear and honoured Father.
					Washington 14. December 1818
				
				I have been delighted in receiving your Letter of the 7th: instant, and am glad that you have seen Trumbull’s picture of Independence—I rejoice that the Picture has been painted—As a collection of likenesses taken  from the life, of the founders of the greatest Nation, this Ball of Earth has seen or will see, which ours will certainly be, it has merit—As the Representation of the sublimest scene ever enacted upon Earth the Painter has fallen, as Raphael or Michael Angelo, Jeuxis or Apelles would have fallen infinitely below the subject—Your Letter itself, written the day after the Event, forgive me my dear father for saying it—your Letter, profound, comprehensive and prophetical as it was, disclosed but a part of the mighty consequences of that Event. It was not merely the birth day of a powerful Nation—It was the opening of a new Æra in the History of Mankind—It was an Epocha in the progress of human intellect—It laid a new corner Stone to the foundations of Human Society—deeper, loftier, more durable than the everlasting Hills. Was it impossible for the Painter to embody some conception, that should lead the mind of the Spectator to some idea of the grandeur of that transaction?—He has painted a Committee of an Assembly, presenting a Report—what more has he exhibited? a Collection of interesting Portraits—Yes!—and that is much—But who from the view of that Picture would infer that this Report was the first solemn Proclamation to the human species of their unalienable and imprescriptible Rights?—who from the view of that Picture would infer, that over the head of every individual, who put his hand to that proclamation, was even then waiving in combined and terrible defiance, the flaming sword of War, the Savage Tomahawk, and the Axe of the Scaffold? No! it is not in canvas to exhibit the stupendous magnitude of that Scene—Yet methinks something more might have been shewn—The picture is comparatively cold and unmeaning—I say this to you; but I do not say it here, and beg you not to divulge it as my opinion, because it might hurt the feelings of my worthy friend the Painter, who deserves praise and gratitude for what he has done, and perhaps after all may say that the truest test of the sublime in moral sentiment, is perfect simplicity.According to your desire, my dear wife has recommenced her journal as your confidential Correspondent; and will continue it, as long as it affords you any amusement. My brother in a late Letter, mentioned to me that you had thoughts of purchasing a small piece of land adjoining your farm; and might have occasion to borrow about one thousand dollars. I have enabled him to furnish you the money in such a manner as may suit your convenience or wishes—And if on any other occasion you should want a similar or larger sum within the bounds of my faculty or credit, I pray you to apply without hesitation to me for it—I learn with regret that you have thought it necessary to deprive yourself of conveniences to which you have long been accustomed—but knowing the counterpoise of gratification which you will derive from the independence resulting from the privation, and from the noble purposes to which the fund of economy will be devoted, I have acquiesced in the wisdom, and admired the generosity of your determination.It was my intention and that of my wife to have sent for our Son George, to come and pass his Winter vacation here—But hoping that he may in some degree make himself useful to you, and contribute to your amusement; and knowing, that he could be in no situation so well suited to his improvement and instruction as under your roof, I have desired him to make you the offer, and ask of you the favour to pass the vacation with you. I hope you will indulge in this request, your dutiful and affectionate Son. 
				
					John Quincy Adams.
				
				
			